Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
By the amendment claims 10-18 are pending with claims 10-14, 16-18 being amended. The applicant’s amendments have overcome all objections and U.S.C 112 rejections outlined in the previous Office action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-11,  13, and 15-18  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 14, 15, and 17-20 of co-pending Application No. 16/614,727. Although the claims at issue are not identical, they are not patentably distinct from each other because they appear to be slightly different embodiments with the same overall structural features.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments regarding the lack of disclosure of a third separate station by Warkentin (US 4106628) are found persuasive. The rejection of claim 10 is withdrawn. The examiner acknowledges the applicant’s intent to file a terminal disclaimer or cancel the co-pending claims. 
Allowable Subject Matter
	Claims 10-18 would be allowable once the double patenting rejections are overcome via terminal disclaimer or canceling of the co-pending claims. 

	
	Independent claim 10 would be allowable for disclosing “a third station distinct from the first station and second station comprising third elements for the individual handling of respective horticultural products.” The closest prior art of Warkentin discloses a first station (roller conveyor 4) with a vision system and a second station (conveyor chain 10 with cups 9) with a weighing device (electronic scale 11). However in Warkentin, products get transferred directly from the second station into sorting containers.  Powell (US 20010032807) discloses three stations, but they are not distinct from each other. There is no teaching or suggestion in the prior art that would render the addition of a third station with its own handling elements obvious to a person with ordinary skill in the art before the effective filing date of the invention. 

Claims 12 and 14 objected to as being dependent upon a rejected base claim, but would be allowable once the double patenting rejections are overcome. 

	Claims 11-13 and 15-18 would be allowable by virtue of their dependency on claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824.  The examiner can normally be reached on M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.L.B./Examiner, Art Unit 3653 

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653